ORDER
PER CURIAM.
Defendant was convicted by a jury of robbery in the first degree, § 569.020, RSMo 1986, felonious restraint, § 565.120, RSMo 1986, and two counts of armed criminal action, § 571.015, RSMO 1986. He was sentenced by the court as a prior offender to concurrent terms of 25 years imprisonment for robbery in the first degree; 25 years for armed criminal action; 7 years for felonious restraint; and 7 years for armed criminal action. He appeals; we affirm. The judgment is based upon findings of fact that are not clearly erroneous and no error of law appears. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 30.25(b).